DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on August 6th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1, 4-6, 13, and 19 were amended, and claims 3 and 14-15 were cancelled. Claims 1-2, 4-13, and 16-20 are currently pending.
Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered.  Incorporating the allowable subject matter of former claim 15 into former claim 1 does not place claim 1 in condition for allowance because claim 15 was not dependent from claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-2 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henley (U.S. Patent Application Publication No. 2020/0194616).
Regarding to claim 1, Henley teaches a method for manufacturing a light-emitting element, comprising:
providing a light-emitting diode ([0093], line 4); and
applying an energy beam to process a surface of the light-emitting diode, to form a plurality of microstructures (Fig. 3, laser beam 305 breaks down the material, creates grains, roughness, or debris), wherein a power density of the energy beam is greater than 0 mJ/cm2 and less than or equal to 2000 mJ/cm2 ([0093], lines 8-10), and from a cross-sectional view, a shape of one of the plurality of microstructures comprises a trapezoid, a rectangle, a triangle, a semi-circle, a semi-ellipse or an irregular shape (grain, roughness, or debris having an irregular shapes).
Regarding to claim 2, Henley teaches the power density of the energy beam is greater than 20 mJ/cm2 and less than or equal to 2000 mJ/cm2 ([0093], line 8).
Regarding to claim 9, Henley teaches providing the light-emitting diode comprises:
providing a first substrate on which the light-emitting diode is formed (Fig. 15, [0106]); and
applying another energy beam to separate the light-emitting diode from the first substrate (Fig. 15, [0106]).
Regarding to claim 10, Henley teaches a source of the energy beam is different from a source of the another energy beam (Fig. 15, source of the energy beam 1506 is different from a source of the another energy beam 1507
Regarding to claim 11, Henley teaches a source of the energy beam is the same as a source of the another energy beam (Fig. 15, source of the energy beam 1506 is the same as source of the another energy beam 1508).
Regarding to claim 12, Henley teaches the energy beam and the another energy beam are respectively laser beams (Fig. 15).
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (U.S. Patent No. 9,236,538).
Regarding to claim 1, Zhu teaches a method for manufacturing a light-emitting element, comprising:
providing a light-emitting diode (Fig. 10, column 10, lines 36-37); and
applying an energy beam to process a surface of the light-emitting diode (column 9, lines 58-43, applying an energy beam to process back surface of the light-emitting diode) to form a plurality of microstructures (column 9, lines 61-63, during the irradiating process, the GaN is decomposed to Ga and N2 which are microstructures), wherein a power density of the energy beam is greater than 0 mJ/cm2 and less than or equal to 2000 mJ/cm2 (column 9, lines 57-58), and from a cross-sectional view, a shape of one of the plurality of microstructures comprises a trapezoid, a rectangle, a triangle, a semi-circle, a semi-ellipse or an irregular shape (GaN decomposed to Ga and N2, the decomposed layer has structures with irregular shapes).
Regarding to claim 2, Zhu teaches the power density of the energy beam is greater than 20 mJ/cm2 and less than or equal to 2000 mJ/cm cm2 (column 9, lines 57-58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Henley (U.S. Patent Application Publication No. 2020/0194616), as applied to claim 1 above.
Regarding to claim 4, Henley discloses the laser energy decomposes the material, and the decomposed material forms particles which could be consider microstructures. However, Henley is silent as to the range in size of microstructures. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure a height of one of the plurality of microstructures to be in a range from 10 nm to 100 nm in order to prevent difficulties to subsequent cleaning processes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 5, Henley discloses the laser energy decomposes the material, and the decomposed material forms particles which could be consider microstructures. However, Henley is silent as to the range in size of microstructures. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure a width of one of the plurality of microstructures to be in a range from 10 nm to 100 nm in order to prevent difficulties to subsequent cleaning processes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955)
Regarding to claim 6, Henley discloses the laser energy decomposes the material, and the decomposed material forms particles which could be consider microstructures. However, Henley is silent as to the range in size of microstructures. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure pitch between two adjacent ones of the plurality of microstructures to be in a range from 10 nm to 100 nm in order to prevent difficulties to subsequent cleaning processes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 7, Henley does not specifically disclose the power density of the energy beam is greater than 0 mJ/cm2 and less than or equal to 20 mJ/cm2, however,  
it would have been an obvious matter of design choice to configure the power density of the energy beam is greater than 0 mJ/cm2 and less than or equal to 20 mJ/cm2, since applicant has not disclosed that range solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the energy beam greater than 20 mJ/cm2 and less than or equal to 2000 mJ/cm2.
Regarding to claim 8, Henley teaches the energy beam is applied to process the surface to remove at least one part of the surface (Fig. 3, at least one part of the surface is removed by applying energy beam).

Allowable Subject Matter
Claims 13 and 16-20 are allowed. 
Claim 13 has been amended to include the features of former allowable claim 15. The reasons for allowance of former claim 15 were indicated in the previous Office Action.
Regarding to claim 19, the prior art fails to anticipate or render obvious the combination of  limitations of “applying a second energy beam to the buffer layer to form a surface-roughened layer on the light-emitting diode, wherein a power density of the second energy beam is greater than 0 mJ/cm2 and less than or equal to 2000 mJ/cm2, the surface-roughened layer comprises a plurality of microstructures that are separated from each other, from a cross-sectional view, a shape of one of the plurality of microstructures comprises a trapezoid, a rectangle, a triangle, a semi-circle, a semi-ellipse or an irregular shape”, and in combination with the rest of limitations recited in claim 19.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828